DETAILED ACTION
Disposition of Claims
Claims 1-13 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210403510A1, Published 12/30/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/061,952, filed 12/14/2016, and names the inventor or at least one joint inventor named in the prior application.  As there was no restriction requirement set forth in the parent ‘952 application, this application constitutes a continuation (CON) and not a division (DIV) as noted in ¶[0001] of the specification filed 08/20/2021.  Attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Specification
The disclosure is objected to because of the following informalities: as noted supra, ¶[0001] incorrectly identifies the instant application as a divisional (DIV) of 16/061,952, when it is a continuation (CON).  
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See e.g. ¶[0118] “www.rcsb.org”; “www.molprobidity.biochem.duke.edu”; “www.kinemage.biochem.duke.edu”; and ¶[0249] “www.pymol.org”.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/20/2021, 10/28/2021, 02/23/2022, 03/14/2022, 03/22/2022, 06/08/2022, and 08/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 



Rule 105 Request
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The listed article (IDS dated 08/20/2021) is not complete insomuch as the information that said article may contain.  The inventors of the instant application, Jayme Warischalk and Richard Samulski, authored and presented an oral presentation for the American Society of Gene & Cell Therapy 16th Annual Meeting, May15-18, 2013, Salt Lake City, UT. The oral abstract was to be presented during the Oral Abstract Session 130, 3:15-5:15 PM, Wed. May 15, 2013.  The citation for this abstract is listed below.  The listed reference appears to be an abstract from an oral presentation that was publicly presented or on display, and appears to contain information relevant to the patentability of the instant invention.  An oral presentation at a scientific meeting or conference would be considered to be a public disclosure and the entire contents of the presentation, including data, descriptions, and figures, are being requested to determine if said instant invention was anticipated by such a public disclosure.  From the abstract provided for this reference, only limited data was provided, but said data indicates that there might have been a public disclosure of part or all of the instant invention that would potentially negate the novelty or obviousness of the instant invention.  The full material for the following citation is being requested, as scientific oral presentations are commonly accompanied by a poster or powerpoint presentation to present findings and data:
Warischalk JK, Samulski RJ.  6. Adeno-Associated Virus Capsid Motif That Influences Tissue Specific Vector Transduction In Vivo. Molecular Therapy, Volume 21, Supplement 1, 2013, Pages S2-S3, ISSN 1525-0016, https://doi.org/10.1016/S1525-0016(16)34341-6.  

In response to this requirement, please agree or disagree to the stipulation of each of the following assertions of facts for each citation:
1.  The citation listed above was authored, in part or in full, by the inventors of the instant application, Richard Samulski and Jayme Warischalk.
2.  The citation listed above is what is commonly known in the art, as a "poster" or "oral abstract", and is considered a “printed publication” (e.g. a fixed-media form.)
3.  The citation listed above was presented in the United States in an oral format (i.e. either as an oral presentation with slides or other means to present data, or as a poster presentation, wherein the author discussed in further detail their research and findings summarized in the abstract) which was accompanied by an English presentation (i.e. powerpoint presentation, printed poster, or a similar fixed media form).
4.  The citation above was presented in a public forum (i.e. scientific society meeting and/or science fair) where the contents were readily available and accessible for public use. 
5.  The detailed findings presented in the oral abstract were not subject to confidentiality agreements and/or there was no reasonable expectation of privacy of the information contained within said citation. 
6.  The oral abstract described, in sufficient detail, aspects of the instant invention that one of ordinary skill in the art could duplicate portions of said invention or put it into public use.
7.  The citation is not “by another” as per MPEP §2136.04, as both authors listed are also both authors on the instant application.

The information is required to enter in the record as relevant to this examination.  See MPEP §2128.01 IV and In re Klopfenstein, 380 F.3d 1345, 1348, 72 USPQ2d 1117, 1119 (Fed. Cir. 2004), as to why this information is being requested in further detail.
In response to this requirement, please provide a detailed copy of the prior art referred to above and presented, in part, in the attached PTO-892.  Since the art appears to be inventor’s own work, it is reasonable to assume the inventor should have an electronic copy of the full poster or oral presentation.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
A complete reply to the Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the Office action.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims 2-13 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected for claiming the limitation of amino acid positions within a protein sequence without providing an appropriate frame of reference for said sequence.  Said frame of reference can be provided by referencing a sequence disclosed within the application (i.e. a sequence with a SEQ ID NO: identifier) or by referencing a start position for said sequence (i.e. “…wherein said amino acid is at position X from the starting methionine of the protein…”).  Also, it is common within the adeno-associated virus (AAV) art to reference amino acid positions in the capsid proteins (VP1, VP2, and/or VP3) with reference to a specific AAV, namely AAV2 (e.g. “… wherein the amino acids corresponding to the amino acids 21-26 using AAV2 VP1 numbering are modified to the amino acid sequence SSXSDGAS (SEQ ID NO:48)…”).  Further dependent claims, such as instant claim 4, also reference amino acid positions without defining an appropriate frame of reference for said amino acid.  
In addition to the frame-of-reference not being provided, there is also the issue with AAV capsid protein numbering.  Proteins are written with their amino acids designated from the N terminus to C terminus, left to right.  The AAV capsid open reading frame (ORF) codes for three capsid proteins by using alternative splicing and alternative initiation codons.  All three AAV capsid proteins (VP1, VP2, and VP3) contain the same 532 C-terminal amino acids that are present in VP3.  The two minor capsid proteins, VP1 and VP2, contain additional 66 and 223 N-terminal amino acids, respectively.  One amino acid numbering system used in the art starts at amino acid 1 of VP1; VP2 would then begin at 138 and VP3 at 203.  Another numbering system used is one that starts at VP2 (so what would be amino acid 258 under the VP1 numbering system would be amino acid 192 under the VP2 numbering system).  By not designating which numbering system is used (i.e. VP1, VP2, or VP3 numbering system), it is not clear if the residues being mutated are those which would be found in positions 258-272 of the VP1 numbering system, or those found at positions 258-272 of the VP2 numbering system, or those found at positions 258-272 of the VP3 numbering system.  It is suggested the claims be clearly amended to either recite what numbering system is being used to clarify which amino acid positions are being claimed, since the claim is drawn broadly to any AAV capsid protein.
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 1 is rejected on the grounds of being indefinite.  Claims 2-13 are also rejected since they depend from claim 1, but do not remedy these deficiencies of claim 1.


Claim 1 and dependent claims 2-13 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 provides the limitations of “wherein the modified AAM capsid protein provides to an AAV vector comprising the capsid protein enhanced hepatic transduction from intravenous administration,  relative to a virus vector comprising a capsid protein that does not contain the modification.”  It is unclear if the “a virus vector” to which the AAV vector with the modified capsid protein is being compared is also another AAV vector or is a different type of viral vector entirely.  From the guidance in the specification and for the purpose of prior art, the claim will be interpreted as reading upon the following:
“…wherein an AAV vector comprising the modified rAAV capsid protein displays enhanced hepatic transduction from intravenous administration relative to an AAV vector comprising the unmodified version of the rAAV capsid protein.”
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 1 is rejected on the grounds of being indefinite.  Claims 2-13 are also rejected since they depend from claim 1, but do not remedy these deficiencies of claim 1.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 depends upon claim 1, which provides that amino acids 261-268 of the rAAV VP1 are replaced with the sequence “SSXSDGAS”.  However, claim 3 provides “and the modification results in an insertion of D at amino acid 265.”  It is unclear if this is an additional “D” insertion or if this is not further limiting the “SSXSDGAS” insertion recited in claim 1.  
	For at least these reasons, claim 3 is rejected on the grounds of being indefinite.


	
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a modified recombinant adeno-associated virus (rAAV) capsid protein, wherein the amino acids corresponding to amino acids 261-268 (according to AAV2 numbering) of AAV VP1 protein are modified to the amino acid sequence SSXSDGAS (SEQ ID NO: 48), wherein an AAV vector comprising the modified rAAV capsid protein displays enhanced hepatic transduction from intravenous administration relative to an AAV vector comprising the unmodified version of the rAAV capsid protein.  
Further limitations on the modified rAAV capsid protein of claim 1 are wherein the serotype is selected from the group consisting of AAV1, AAV2, AAV3b, AAAV6, AAV8, AAV9, AAV10, AAV11, AAV12, AAV13, and combinations thereof (claim 2); wherein the serotype is AAV3b, and wherein the modified AAV capsid protein further provides to an AAV vector comprising the capsid protein enhanced biodistribution in cardiac and diaphragm tissues from intravenous administration relative to a AAV3b virus vector comprising a capsid protein that does not contain the modification (claim 3); wherein the VP1 is further comprising a R594A substitution (AAV2 numbering)(claim 4); a polynucleotide encoding the modified rAAV capsid protein of claim 1 (claim 5); an adenovirus-associated virus (AAV) capsid comprising the modified rAAV capsid protein of claim 1 (claim 6).
An adenovirus-associated virus (AAV) vector comprising: (a) the AAV capsid of claim 6, and (b) a nucleic acid comprising a recombinant viral template, wherein the nucleic acid is encapsidated by the AAV capsid (claim 7).
Further limitations on the AAV vector of claim 7 are wherein the vector is selected from the group consisting of AAV1, AAV3a, AAV6, AAV7, AAV8, and AAV9 (claim 8); and is present within a pharmaceutical composition (claim 9). 
Claim 10 is drawn to a method of delivering a nucleic acid to a cell, the method comprising contacting the cell with the AAV vector of claim 7 under conditions sufficient for the nucleic acid to enter the cell.  
Further limitations on the method of claim 10 are wherein the cell is a liver cell (claim 11); and wherein the cell is in a subject and the method comprises administering to the subject the AAA vector to thereby contact the cell (claim 12).
Claim 13 is drawn to a method of producing a recombinant adeno-associated virus (AAV) particle, comprising providing to a cell permissive for AAV replication: (a) a recombinant AAV template comprising (i) a heterologous nucleic acid. and (ii) at least one inverted terminal repeat: and (b) a polynucleotide comprising replication protein coding sequence(s) and sequence(s) encoding the modified AAV capsid protein of claim 1 under conditions sufficient for the replication and packaging of the recombinant AAV template, whereby recombinant AAV particles are produced in the cell.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et. al. (Li C, et. al. J Virol. 2012 Aug;86(15):7752-9. Epub 2012 May 16.; CITED ART OF RECORD; hereafter “Li”.)
The Prior Art
Li teaches generation and analysis of mutant AAV vectors where insertions were generated at residue 265, wherein specific amino acid insertions increased the muscle transduction capability of the virus (entire document; see abstract).  For AAV2 VP1, the sequence from 261-270 is SSQSGASNDN; so an insertion at residue 265 results in the sequence SSQSxGASNDN, with the “x” as the insertion site for the amino acid.  Li teaches the AAV2 mutant, which comprised 5 amino acid (aa) substitutions from AAV1, displayed a neutralizing antibody (NAb) response and transduction profile that differed from both AAV1 and AAV2, and that a single insertion of Thr(T) at position 265 affected this transduction profile.  Li teaches all 20 amino acids were substituted into the T265 position to determine whether the effect seen was specific to the insertion itself, specific to the amino acid inserted, or both (p. 7755; Table 4).  Li therefore teaches generation of an AAV VP1 mutant with a sequence of “SSQSDGAS”.  
In regards to claim 1, the recitation that “wherein an AAV vector comprising the modified rAAV capsid protein displays enhanced hepatic transduction from intravenous administration relative to an AAV vector comprising the unmodified version of the rAAV capsid protein” is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138 (CCPA 1946); In re Swinehart, 169 USPQ 226 (CCPA 1971); and In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) (“ [T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”).  Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court stated in In re Swinehart, 439 F.2d at 213, 169 USPQ at 228:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on

Therefore, the feature of “wherein an AAV vector comprising the modified rAAV capsid protein displays enhanced hepatic transduction from intravenous administration relative to an AAV vector comprising the unmodified version of the rAAV capsid protein” would be an inherent characteristic of the recombinant AAV2 VP1 protein of Li since the recombinant AAV2 VP1 protein of Li meets all the structural limitations of the claimed VP1 protein and resulting AAV comprising said protein.  Therefore, Li teaches the limitations of instant claims 1-2, 5-7, and 13.  
As noted by Li, two mutants behaved similarly; T265 and D265 were both unrecognized by A20 antibody, replicated at high titer, were able to infect 293 cells at a 10-fold similarity to wild-type AAV2, and were able to infect C2C12 similar to wild-type AAV2 (Table 4).  The transgene expression, however, was noted to be different between these two mutants (Fig. 3).  Li teaches that there is a high amount of cross-reactivity between AAV2 and AAV3b (Table 2; Fig. 1).  Li teaches the injection of compositions comprising the generated AAV2 265 mutants into mice (p. 7753, “Muscle transduction with AAV2 mutants”, instant claims 9-10, 12).  Again, although Li fails to teach direct contact of a liver cell with that of the mutant AAV2, as the AAV2 mutants were structurally identical to those of instant claim 1, absent evidence to the contrary, delivery of the AAV2 mutants to a host would allow the AAV to transduce liver cells, thus anticipating the limitations of instant claim 11.  
For at least these reasons, Li teaches the limitations of instant claims 1-2, 5-7, and 9-13, and anticipates the invention encompassed by said claims. 
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1-2, 5-7, and 9-13 above, and further in view of Chiorini et. al. (US20160289275A1, Pub. 10/06/2016, Priority 04/06/2015; hereafter “Chiorini”.)
The Prior Art
The teachings of Li have been set forth supra.  While Li teaches there is NAb cross-reactivity between AAV2 and AAV3b, Li does not teach the generation of the 265 mutants in the AAV3b background.  Li also fails to teach additional mutations to the AAV capsid proteins, such as R594 mutations.  
Chiorini teaches modified adeno-associated virus (AAV) capsid proteins comprising at least one non-native amino acid at an amino acid position known to be involved in binding of the capsid protein to a cellular receptor (entire document; see abstract, reference claim 1).  Chiorini teaches these mutations have enhanced transduction efficiency and reduced immunogenicity (¶[0003]), and that the capsid protein may be from any known AAV, such as AAV2 or AAV3b (reference claim 2).  The mutations would be in amino acids that alter binding of AAV to sialic acid (reference claims 3, 11) or binding to a cellular receptor (reference claim 13).  Chiorini teaches that in AAV3b, the R594 residue is exposed on the capsid exterior and is key for receptor attachment, and teaches similar residues in other AAV, such as AAV2 (Fig. 8, ¶[0029]).  
Given that Li teaches the cross-reactivity between AAV2 and AAV3b, one of skill in the art would be motivated to determine if the mutations of Li generated in AAV3b would have the same phenotypic characteristics, such as changes to immunogenicity and/or transduction.  One of skill in the art, given the limited number of known AAV serotypes and given the knowledge that AAV2 and AAV3b are recognized by the same NAb would be motivated to try and determine if the mutations that altered AAV2 immunogenicity and transduction would perform the same in AAV3b, thus rendering the limitations of instant claims 3 and 8 obvious to a skilled artisan.  Further mutations could be generated to the AAV capsid proteins to alter their immunogenicity and transduction capabilities as taught by Chiorini, such as mutation of the R594 residue in these AAV3b VP1, thus rendering the limitations of instant claim 4 obvious to a skilled artisan in light of the teachings of Li and Chiorini.
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Li in order to generate similar mutations taught by Li in other serotypes of AAV, thereby altering the immunogenicity and/or transduction capabilities of said AAV.  One would have been motivated to do so, given the suggestion by Li that altering the AAV through the 265 insertion provided a rational manipulation platform to alter the immunogenicity and transduction efficiency of AAV that could aid the AAV in escaping pre-existing immunity (p. 7757, rt. col., ¶2).  There would have been a reasonable expectation of success, given the knowledge that one would be motivated to alter the pre-existing immunity against AAV2 and AAV3b, as both showed cross-reactive NAb responses, as taught by Li, and also given the knowledge that other residues in AAV3b could also be altered to aid in disrupting receptor binding and immunogenicity, as taught by Chiorini.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,124,546 in view of Chiorini (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to generation of modified AAV capsid proteins with mutations in the VR1 loop of the VP1 capsid protein, wherein the mutations occur at amino acids corresponding to positions 261-273, wherein said mutants increase transduction efficiency and modify the tissue specificity of the resulting virus.  While the instant claims specify that the transduction efficiency is altered with respect to hepatic (liver) tissue or cells, this would be an obvious species of the ’546 claims, given the teachings of Chiorini which suggest mutations to alter the affinity for cell types such as liver cells (¶[0074]; Example 5 starting at ¶[0121]) and delivery of the AAV to the subject via intravenous injection (¶[0123]), hepatic infusion, or intrahepatic injection (¶[0080]).  Given the motivation present in the prior art to direct AAV to specific sites for gene therapy delivery, one of skill in the art would find it obvious to determine the liver transduction capabilities of the AAV3b mutant, and especially if said affinity could be altered by similar AAV mutations as those noted by Chiorini to increase affinity for hepatic cells.  Therefore, the species of the instant claims would be an obvious variant of the genus of the ’546 claims, given the prior art.  Further, both sets of claims are drawn to mutations that alter heparan binding of the AAV, both are drawn to the use of polynucleotides and vectors encoding the modified VP1, both are drawn to pharmaceutical compositions which comprise the mutated AAV, both are drawn to similar AAV serotypes, such as AAV1 and AAV6, and both are drawn to similar methods of using said AAV to deliver nucleic acid to target cells and methods of generating the AAV vectors.  Therefore, in light of the teachings of Chiorini, the instant claims are an obvious species of the broader ‘546 genus claims, and are not patentably distinct.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648